DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations "the solenoid coil" and “the armature” in line 2.  There is insufficient antecedent basis for this limitation in the claim. If claim 16 was dependent upon claim 15 instead of claim 14, then such antecedent basis would be present. Thus, it appears readily apparent to the examiner that this lack of antecedent basis is merely based of a typographical error in claim dependency. As examiner believes that claim 16 is meant to be dependent upon claim 15, not 14, it will be interpreted as such for the purposes of examination and promoting compact prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US20200108801A1) in view of Kondo (US20200171998A1).
As to claim 1, Frederick discloses an art related vehicle cleaning apparatus for cleaning debris from a sensor (abstract), wherein a nozzle is capable of at least two types of translatable 
Kondo discloses an art related vehicle sensor apparatus (abstract) for cleaning vehicular sensors [0033 & 0035]. Further, Kondo discloses the presence of two sensors with sensor windows on different planes (Fig.2 refs 20 & 30) in close proximity to each other. The utilization of two sensors allows for different viewing angles for capturing of data of different locations [0029-0030].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Frederick to include multiple sensors in different planes, as disclosed by Kondo in order to obtain information from different views (Kondo [0029-0030]). Such a modification would provide first and second sensor windows on different planes that only require a single nozzle to clean both. 
Further, one of ordinary skill in the art would have provided rotary movement and translatable movement to the nozzle in order to aid in positioning the nozzle towards a location with debris. Thus, improving sensor functionality (Frederick [0018] as well as vehicle safety and performance (Frederick [0084]). It is noted that providing such a locomotive configuration as 
As to claim 2, Modified Frederick teaches the assembly of claim 1, wherein the nozzle has an outlet oriented at an acute angle with the first axis (see Frederick Fig.2 ref 210 forms an acute angle with the first axis defined by rails refs 244/246, see also Figs.3A-3B). The first axis extends toward the first sensor window (condition when the rail provides travel between the sensors, see Kondo Fig.2 refs 20 & 30)
As to claim 3, Modified Frederick teaches the assembly of claim 2, wherein the each sensor window contains first and second zones (see Kondo Fig.2 refs 20 & 30 having a width and thus some portion of each sensor is closer to the nozzle and farther from the nozzle when the nozzle is located at any position on the rails, see Frederick Figs.3A-3B). The nozzle is translatable along the rails (i.e. first axis) in order to move to a first position to spray a first zone and a second position to spray a second zone.
As to claims 4-5, Modified Frederick teaches the assembly of claim 3, wherein a controller (see Frederick [0022]) provides the ability to move the nozzle according to debris being present on a sensor window (Frederick [0056-0057]) via. Thus, the modification would also such a capability. Specifically the controller (i.e. computer) is capable of moving the nozzle to a required position where obstruction is detected, including first and second zones (see Frederick Fig.6).
As to claims 6-8, Modified Frederick teaches the assembly of claim 2, further comprising a control unit (Frederick Fig.1A ref 102 i.e. computer) is programmed to rotate a nozzle about a second axis (Frederick [0040]) to required locations (i.e. first and second positions) based on 
As to claim 9, Modified Frederick teaches the assembly of claim 2, wherein the first sensor window (see specifically Kondo Fig.2 ref 20) has a first zone (upper left quadrant of Kondo Fig.3 ref 22) and a second zone (lower right quadrant Kondo Fig.3 ref 22) which is positioned circumferentially from the first zone relative to the first axis by the relative tilt of the camera. The nozzle is rotatable between a first position at which the outlet is aimed at the first zone and second position at which the outlet is aimed at the second zone (see Frederick Fig.2 refs 240/242 showing rotation which allows for movement around the first axis and towards upper and lower quadrants of the lens).
As to claims 10-11, Modified Frederick teaches the assembly of claim 9, further comprising a computer indirectly coupled to the nozzle and allows for movement of the nozzle to appropriate position (i.e. first and second positions) if dirt is detected on a portion of the lens (see Frederick Fig.6 and [0022, 0040, & 0056-0057]).
As to claim 12, Modified Frederick teaches the assembly of claim 2, further comprising a computer (see Frederick Fig.1 ref 102) that determines a location of debris (Frederick [0018]) on the sensor windows (see Frederick [0022] and Kondo Fig.2 refs 20 & 30) and moves the nozzle accordingly to target the debris via translation about a first axis (see Frederick Figs.2-3B ref 108) and rotation about a second axis (see Frederick [0040]).
As to claim 17, Modified Frederick teaches the assembly of claim 1, further comprising a computer (see Frederick Fig.1 ref 102) that indirectly communicates with the nozzle, and is programmed to determine the presence of obstruction on the sensor windows (see Frederick Fig.6 ref 604) and effectively control motors to move the nozzle to aim and remove the debris 
As to claim 18, Modified Frederick teaches the assembly of claim 1, wherein an angle defined by the first sensor window and the second sensor window is obtuse (see annotated figure below). 

    PNG
    media_image1.png
    457
    451
    media_image1.png
    Greyscale

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US20200108801A1) and Kondo (US20200171998A1) as applied to claim 2 above, and further in view of Gopalan (US20180029566A1).
As to claim 13, Modified Frederick teaches the assembly of claim 2, wherein the outlet appears to eject fluid in a fan pattern (see Frederick Fig.2). However, it is not explicitly stated 
Gopalan discloses an art related compact nozzle for automotive purposes (abstract) and more specifically for the cleaning of the lens of an optical element [0002]. Goplan discloses that the nozzle provides a fan shape (abstract, see also Figs.2-6) and allows for various spray aims, even distribution and very effective cleaning spray (abstract).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the nozzle of Frederick to utilize a nozzle outlet/structure as disclosed by Gopalan, thereby incorporating a fan shaped spray. Such a configuration permits various spray aims, even distribution and very effective cleaning spray (Gopalan abstract).

Claims 1-12 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US20200180567A1) in view of Hagiwara (US20060038038A1) and Kondo (US20200171998A1) and evidentiary reference Trebouet (US20210387598A1).
As to claim 1, Sakai discloses a vehicle sensor system (abstract) which includes a sensor assembly comprising a sensor window (Fig.16 ref 6f) for a LIDAR sensor [0224]. Although Sakai shows a rectangular surface as the sensor window, such a shape is only exemplary [0225], thus other shapes are reasonably envisaged by Sakai including curved lens surfaces (see also evidentiary reference Trebouet [0043] stating curved lenses are known for LIDAR sensors). Such curved lens surfaces would provide first and second sensor windows that are on different plane by virtue of the curve. The system further comprises: a nozzle (Fig.16 ref 2103) that delivers liquid to different areas of the sensor as desired (see Figs.16-17B); the nozzle is rotatable along an axis (see Figs.17A-17B); the nozzle rotates about the axis such that it is 
Hagiwara discloses an art related vehicle cleaning apparatus (abstract) targeted towards headlamps, in which nozzles (Fig.1 ref 20) eject liquid towards headlamps (Fig.1 ref 40) to clean them. Hagiwara further discloses that a nozzle is rotatable around a first axis and second axis [0069] while also allowing for translation of the nozzle (see Figs.1-2, extension of the nozzle holder providing a translating motion to the nozzle). The translation movement and the one of the two rotation movements being on the same axis. The nozzle outlet also forms an acute angle with the axis in which the nozzle is translatable on (see Fig.2) and toward the headlamp surface. Such a configuration allows for wide adjustment range for the cleaning liquid direction [0069].
Kondo discloses an art related vehicle sensor apparatus (abstract) for cleaning vehicular sensors [0033 & 0035]. Further, Kondo discloses the presence of two sensors with sensor 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Sakai to include multiple sensors, as disclosed by Kondo in order to obtain information from different views (Kondo [0029-0030]). Such a modification would provide first and second sensor windows on different planes that only require a single nozzle to clean both. Further, one of ordinary skill in the art would have provided rotary movement and translatable movement to the nozzle in order to allow for a large adjustment range for the direction of the cleaning liquid (Hagiwara [0069]). Such a configuration would provide effective cleaning of the sensor windows that are located on different planes.
As to claim 2, Modified Sakai teaches the assembly of claim 1, wherein the nozzle outlet (see Hagiwara Fig.3 ref 21) forms an acute angle with the first axis (i.e. translating nozzle axis) towards the first sensor window (see Hagiwara Fig.2).
As to claim 3, Modified Sakai teaches the assembly of claim 2, wherein the sensor windows have a first and second zone (see Kondo Fig.2 refs 20 & 30 each sensor window having at least some thickness), wherein Sakai Fig.16 showcases that the nozzle is provided in the center of a sensor, thus when two sensors are present the nozzle would be provided between the two sensors. Thus, a portion of each sensor window that is distal to the centerline (see Kondo Fig.2 ref C) reads on a second zone that is father from the nozzle than the first. Further, the nozzle is translatable along a first axis (see Hagiwara Figs.1-2, linear movement of the nozzle from a retracted portion to an extended portion) between a position where the nozzle aims at a first zone and a second position where it aims at a second zone (see Hagiwara as the nozzle extends the 
As to claims 4-5, Modified Sakai teaches the assembly of claim 3, wherein there is a controller (Fig.16 ref 2116 reads on computer) that is programmed to move to a nozzle to a respective area based on an obstruction being detected at said location (Sakai [0226-0227]). In conjunction with the fact that translatable movement of the nozzle also control the impingement area of the nozzle fluid (better seen in Hagiwara Figs.2-3). One of ordinary skill in the art would provide the controller with the ability to adjust the extension of the nozzle such that it allows for further precise selection of a sensor area that contains an obstruction. Thereby, the modification would provide the computer moving the nozzle to first position to clean an obstruction on the first zone, and a second position to clean an obstruction on a second zone.
As to claims 6-8, Modified Sakai teaches the assembly of claim 2, wherein Sakai further discloses a control unit (i.e. computer) is programmed to rotate a nozzle about a second axis to first and second positions based on data regarding an obstruction (i.e. dirt) such that the nozzle rotates about the second axis to said cleaning positions [0227].
As to claims 9-11, Modified Sakai teaches the assembly of claim 2, wherein Sakai Fig.16 showcases that the nozzle is provided in the center of a sensor, thus when two sensors are present the nozzle would be provided between the two sensors. Thus, a portion of each sensor window that is distal to the centerline (see Kondo Fig.2 ref C) reads on a second zone that is positioned circumferentially from the first zone relative to the first axis. Further, there is a controller (Fig.16 ref 2116 reads on computer) that is programmed to move to a nozzle to a respective area based on an obstruction being detected at said location (Sakai [0226-0227]). Thus, one of ordinary skill in the art would have found it obvious to supply the controller with the ability to control the 
As to claim 12, Modified Sakai teaches the assembly of claim 2, wherein there is a controller (Fig.16 ref 2116 reads on computer) that is programmed to move to a nozzle to a respective area based on an obstruction being detected at said location (Sakai [0226-0227]). Since the modification provides a nozzle first and second nozzle windows positioned in different angular arrangement to each other, and the ability for the nozzle to rotate in two axis and slide in one, one of ordinary skill in the art would have found it obvious to supply the controller with the ability to move the nozzle to a location where an obstruction is present on either sensor window by utilizing the multiple locomotive degrees of freedom of the nozzle. 
As to claim 17, Modified Sakai teaches the assembly of claim 1, wherein there is a controller (Fig.16 ref 2116 reads on computer) that is programmed to move to a nozzle to a respective area based on an obstruction being detected at said location (Sakai [0226-0227]). Since the modification provides a nozzle first and second nozzle windows positioned in different angular arrangement to each other, and the ability for the nozzle to rotate in two axis and slide in one, one of ordinary skill in the art would have found it obvious to supply the controller with the ability to move the nozzle to a location where an obstruction is present on either sensor window by utilizing the multiple locomotive degrees of freedom of the nozzle.
As to claim 18, Modified Sakai teaches the assembly of claim 1, wherein an angle defined by the first sensor window and the second sensor window is obtuse (see annotated figure below). 

    PNG
    media_image1.png
    457
    451
    media_image1.png
    Greyscale

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US20200180567A1), Hagiwara (US20060038038A1), and Kondo (US20200171998A1) as applied to claim 2 above, and further in view of Gopalan (US20180029566A1).
As to claim 13, Modified Sakai teaches the assembly of claim 2, wherein the outlet appears to eject fluid in a fan pattern (see Sakai Figs.17A-17B). However, it is not explicitly stated that the spray is a fan shaped spray. However, such a spray shape is well known in the art, as evidenced by Gopalan.
Gopalan discloses an art related compact nozzle for automotive purposes (abstract) and more specifically for the cleaning of the lens of an optical element [0002]. Goplan discloses that the nozzle provides a fan shape (abstract, see also Figs.2-6) and allows for various spray aims, even distribution and very effective cleaning spray (abstract).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US20200180567A1), Hagiwara (US20060038038A1), and Kondo (US20200171998A1) as applied to claim 1 above, and further in view of Hulboy (DE102012004815A1) and Hammelmann (US5402936A).
As to claim 14, Modified Sakai teaches the assembly of claim 1, but does not teach the presence of a stator and rotor as claimed. However, other nozzle configurations are known for cleaning vehicles that provide such features, as evidenced by Hulboy and Hammelmann.
Hulboy discloses an art related rotary nozzle device for cleaning an optical element of a vehicle (see title & abstract), wherein the nozzle provide rotary movement in a first axis (see Figs.1-4 ref 8) and a second axis transverse to the first axis (abstract). Providing such a configuration increases adjustability of the nozzle to multiple vehicles [0004-0006].
Hammelmann discloses a rotary nozzle having a nozzle head (ref 1) with a rotor (ref 21) disposed circumferentially around a first axis and a stator (ref 22) positioned concentrically around the rotor. Hammelmann further discloses that driving mechanisms for rotating nozzles are known to be electric, hydraulic, or pneumatic motors (Col.1 lines 57-60). The configuration of Hammelmann allow for a compact nozzle unit (Col.2 lines 60-65).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Sakai to use the nozzle of Hulboy in place of that Hagiwara in order to .

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US20200180567A1), Hagiwara (US20060038038A1), and Kondo (US20200171998A1) as applied to claim 1 above, and further in view of Bialetzki (US20220001841A1).
As to claims 15-16, Modified Sakai teaches the assembly of claim 1, but does not disclose a solenoid coil, armature, or spring. However such features are known in the art as evidenced by Bialetzki.
Bialetzki discloses an art related cleaning unit for a sensor of a vehicle (abstract), wherein a piston-cylinder unit is provided within a nozzle end (see Fig.2) having a solenoid coil (Fig.2 refs 40/42) extending circumferentially around a first axis (see Fig.2 axis X) and an armature (Fig.2 ref 20) which is positioned to be magnetically acted upon by the solenoid coil [0032] and including a spring (Fig.2 ref 5) that extends from a first end fixed relative to the coil to a second end fixed relative to the armature. Such a configuration provide a quick, compact, and responsive nozzle for spraying cleaning a sensor [0008-0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singer (US20190248338A1) discloses a cleaning assembly having a spray bar (Fig.36 ref 156) that rotates from a second axis (see Figs.32-33), and translates along a first axis (see Figs.34-35) and rotates in order to clean a two panel window of a vehicle (see Figs.40A-D).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henn (US20190092286A1) discloses a window cleaning system wherein a nozzle (Fig.4 ref 4) translates in two axis and rotates about one (see arrows in Fig.4) that allows for movement of the nozzle to any position on the window.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desormeaux (US20180339318A1) discloses a cleaning apparatus with an articulated nozzle (see Fig.4) translatable about an axis and rotatable about many axis (see arrows of Fig.4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christian (FR2684342A1) discloses a headlamp washer (Fig.2) wherein the nozzle is extendable (Fig.3) and rotatable many axis via an intermediary ball joint (Fig.1 ref 23).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pollock (US3127116A) discloses a vehicle light washer wherein a nozzle extends and pivots into position (Figs.1-2) via piston spring mechanisms (Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakatskui (US20160244028A1) discloses a rotary nozzle for cleaning a sensor (Fig.2) that cleans multiple surfaces of the nozzle in different planes.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takada (US20050121539A1) discloses a vehicle lamp washing device wherein a nozzle is extendable (see Fig.1) and rotatable about the same axis (Fig.2 ref 16) while also being rotatable about a transverse axis to the previously mentioned axis (Fig.2 ref 13).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trebouet (US20210387597A1) discloses a sensor cleaning device wherein extendable nozzles are utilized to clean sensor windows having different planes (see Fig.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711